Citation Nr: 0920848	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-19 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than February 9, 
2006 for a total disability rating based on individual 
unemployability (TDIU).  

2.  Entitlement to an effective date earlier than August 26, 
1999 for the award of service connection for radiculopathy of 
the left leg.  

3.  Entitlement to an effective date earlier than August 26, 
1999 for the award of service connection for radiculopathy of 
the right leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In July 2004 the Board remanded the case to the RO to afford 
the Veteran a Board hearing on the issues of entitlement to 
an effective date earlier than March 31, 2003 for the award 
of service connection for radiculopathy of the left and right 
legs.  In May 2008, the RO found clear and unmistakable error 
in its prior decision and granted service connection from 
August 26, 1999 with a 10 percent rating for each leg.  A 20 
percent rating for each leg was granted as of February 9, 
2006.  However, in his October 2003 notice of disagreement, 
the Veteran claimed an earlier effective date back to October 
1995.  Since the complete benefit has not been granted, the 
claims for earlier effective dates for radiculopathy of the 
left and right legs remain in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal, dated in December 2008, the 
Veteran requested a Board hearing by video conference or in 
person, which ever came first.  In a statement dated in March 
2009, his representative repeated the request for a Board 
hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for 
a Board hearing by video conference or 
in person, which ever comes first.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




